JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. The special jury instructions were improper and deprived Allstate of a fair trial by essentially telling the jury what decision to reach. Allstate made valid objections to the special jury instructions which apprised the circuit court of the alleged error and permitted the circuit court to correct that error. This case should be reversed based on the jury instructions alone. The AMI instructions were sufficient, and this court should stand by its precedent of requiring use of AMI instructions except when they are wholly inadequate. Further, while Dodson offered evidence, including the testimony of patients and lawyers, to show that the earnings from his practice had diminished, this evidence did not establish that Allstate was the cause. Also, Gary Fye’s testimony was wholly irrelevant because at issue in this case were statements of local employees, yet Fye testified about alleged national policies. His opinions of alleged national policy only confused the jury further. He should not have been permitted to testify as an expert. Because I conclude there was a lack of [ ^evidence of causation, submission of the case to the jury was error. The jury decision in this case was based on speculation and conjecture. I also note that on the former appeal, see Dodson v. Allstate Ins. Co., 345 Ark. 430, 47 S.W.3d 866 (2001), this court held that the withdrawn counterclaim was admissible to impeach Allstate on the claim that it had never asserted that Dodson had done anything wrong. It was not held to be admissible as evidence of defamation. The counterclaim was used as evidence of defamation in the present trial; however, I do not conclude that its admission constituted reversible error. Therefore, I dissent. I would reverse and remand this case. CORBIN, J., joins.